Title: To John Adams from François D’Ivernois, 30 July 1796
From: D’Ivernois, François
To: Adams, John


				
					Monsieur
					Londres ce 30 Juillet 1796


				
				Je ne sais si vous aurez reçu de moi un pacquet que je remis il y a quelques mois à un Français qui partait pour Philadelphie & où je vous accusais la réception de votre lettre. J’ai apprécié Monsieur comme je le devais, la confiance avec la quelle vous vous y entreteniez avec moi, & autant cette confiance m’a flatté, autant j’ai eu de regrets en voyant que j’avais pu me servir en parlant de vous d’une épithete où la méchanceté pouvait chercher  un sens tres différent de celui que j’y avais donné. Je suis persuadé que vous n’y avez pas été trompé, puisque je vous donnai l’epithéte dans le meme sens qu’à MM Necker & Delolme. J’avoue cependant qu’en écrivant pour les Francais j’aurais dû penser que ce petit écrit pouvait traverser l’atlantique, & que les interprétations de la méchanceté & de l’esprit du parti pourraient tirer une espèce d’injure d’une appellation dont j’avais entendu faire un éloge. J’ai eu un moment la fantaisie de faire un carton à l’Edition Anglaise & d’y mettre une note: Mais j’ai craint que quelque tournure que j’y prisse, on ne soupçonnat que j’avais reçu de votre part quelqu’espèce de reclamation, & j’ai préféré ne point faire envoyer en Amérique 200 exemplaires que j’y destinais. Je vous devais Monsieur, cette espèce d’expiation, car j’ai risqué de vous rendre en mal sans le vouloir, le bien que vous m’avez fait sans le savoir, car de votre coté vous m’avez appellé Docteur dans vos ouvrages, sans que j’aye jamais été décoré du  bonnet par aucune université ce qui n’empeche pas que je ne fusse beaucoup plus flatté de le recevoir de votre main.Mr. Elmsly qui aura l’honneur de vous remettre cette lettre & un pacquet que j’y joins, est un des plus anciens amis que j’aye dans ce pays cy, &  sous tous les rapports un des hommes les plus respectables que j’aye jamais connu. son départ pour l’amérique est une perte irréparable pour ses amis. Comme la qualité de Chef Justice dans la quelle il va etre placé sur les frontieres des Etats Unis, le mettra dans le cas d’avoir des rapports suivis avec votre Gouvernement, j’ai saisi avec empressement cette occasion de lui faire faire votre connaissance, &  je lui aurais dû ce service, ne fut-ce quen pour m’acquitter envers lui, autant qu’il est en moi, de l’obligeance qu’il a eue de traduire the Account of the late Revolution in Geneva … dont le style m’a valu de votre part un compliment qui lui est dû. Il ne me reste rien à vous en dire Monsieur, si ce n’est que l’Amérique trouvera en lui un homme de paix, & que les loix de la Province où il va se trouveront sous la sauvegarde de l’homme le plus intégre que je connaisse. Je n’ai pas le courage de vous parler de la malheureuse Europe: chacune des sociétés politiques se laisse écraser l’une apres l’autre par les français, précisément comme … dans la destruction de la Monarchie, chacune des Corporations de la Noblesse, du Clergé, & des Parlemens, vit écraser avec indifférence la Corporations qu’elle jalousait, & dont les débries fournirent des armes pour l’ecraser à son tour. Il est bien inutile maintenant de compter sur l’épuisement des finances des Français pour espérer de les voir repousser sur leurs anciennes frontières. Tout est me parait changé sous ce rapport, depuis qu’ils ont trouvé le secret de s’emparer des finances de leurs adversaires. Ce pays cy tient ferme contre l’orage & n’en sera sans doute que plus fort lors qu’il restera seul dans la lutte, ce qui n’est point hors des possibles. Mais à quoi aboutira maintenant la prolongation de cette malheureuse guerre? Je n’y vois plus qu’un seul motif de consolation, c’est que la fiévre apostolique des français parait etre passée, & que s’ils peuvent conquérir ils ne peuvent plus révolutioner.Combien d’applaudissemens méritera un jour l’amérique d’avoir su échapper à la double épidémie de cette révolution & de cet gurerre! Et combien je benis le sage Washington d’avoir su déjouer ceux des Américains qui avaient tenté de provoquer une rupture avec ce pays ci! Je suis bien sur que dans cette occasion, vous avez été un des Anges de la paix & l’un des premiers défenseurs de votre Constitution fédérative. Cette conviction ajoute encore à tous les sentimens de respect que je vous ais voués & avec les quels j’ai l’honneur d’etre / Monsieur / Votre tres humble / & tres obéissant serviteur
				
					F d’Ivernois
				
				
			